DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Non-Final Office Action
This Office Action responds to the filing of the application on August 17, 2018 and the Preliminary Amendment also filed on August 17, 2018.
Information Disclosure Statements
The information disclosure statements (IDSs) submitted on June 10, 2020 and June 17, 2021 are in compliance with 37 CFR 1.97 and thus have been considered by the Examiner.
Foreign Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d) because the present application alleges to be a continuation of International Application No. PCT/CN2017/073023, filed on February 7, 2017, which claims priority to Chinese Patent Application No. 201610094664.8, filed on February 19, 2016. However, a Certified Copy in English of that Chinese Patent Application was not received by the Office. Hence, until an English Translation of a Certified Copy of that Chinese Patent Application is received by the Office, the effective filing date of the present application will remain August 17, 2018. See MPEP 213. 
                Status of Claims
Claims 1-8, 10-15 & 19-24 are pending – with original claims 1-27 being filed and claims 9, 16-18 & 25-27 being cancelled in the Preliminary Amendment of August 17, 2018 –  and have been examined. The claim rejections and objections to the Specification are below.
Specification
The disclosure is objected to because of the following informalities: 
On page 2, para. [0005], sixth line down, “specific type of fraudulent transactions” should be “specific type of fraudulent transaction”.
On page 3, para. [0008], third line down, “plurality of machine learning sub-models obtain” should be “plurality of machine learning sub-models to obtain”.
On page 6, para. [0020], sixth line down, “refreshing , cashing out, loan defrauding, and credit boosting .” should be “refreshing, cashing out, loan defrauding, and credit boosting.” – specifically, delete the extra space after “refreshing” and before the comma (“,”) and also delete the extra space after “boosting” and before the period (“.”).
On page 6, para. [0022], fourth line down (and last line of the page), the comma (“,”) at the end of “transaction behavior,” should be removed.
On page 10, para. [0033], the entire paragraph is confusingly worded. Clarifying edits should be made, e.g.: “In this disclosure, a positive sample refers to [[that]] a transaction record belonging to a fraudulent…and a negative sample refers to [[that]] a transaction record [[does]] not belonging to a fraudulent…Being mutually exclusive refers to [[that]] the value of one initial target value [[has]] having small influences on the value of the other initial target variable. Being compatible refers to [[that]] the value of one initial target variable [[has]] having large influences on the value of the other initial target variable.”
On page 12, para. [0039], fifth line down, the equation shown for Covqs has a portion that is cut-off at the bottom, and some of the variables and subscripts are difficult to read. Thus, this equation should be replaced with a much clearer, cleaner version. Also tenth line down, the bar over the y should be aligned to be more over the y.
On page 13, para. [0044], second line down, “that is merged” should be “that are merged”.
On page 15, para. [0053], third line down, part of the top portion of the formula for P is cut off (the sigma or summation sign). Hence, this formula should be replaced with a clearer and cleaner version.
On page 18, para. [0070], fourth line down, part of the bottom portion of the formula for CN is cut off and some of the subscripts and variables are hard to read. Hence, this formula should be replaced with a clearer and cleaner version.
On page 19, para. [0074], second to last line of the paragraph, “In doing so,,” should be “In doing so,” (remove the extra comma (“,”)).
Appropriate correction is required.
Examiner Suggestions
Examiner suggests for the below noted claim limitations to be amended for improvement to the claim’s form and provide better consistency.  
As to claim 1, the limitations of the “modeling method” appear to be implemented manually by a human being, so it is strongly suggested that some hardware (e.g., processor) should be added to the claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder (e.g., “unit”, “process”, “module” or “engine”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) are a “training module”, a “summing module”, and “modeling module” in claim 10, an “obtaining module” in claims 11 & 13, a “combining unit”, a “constructing unit”, a “splitting unit”, a “merging unit”, and a “determining unit” in claim 12, an “obtaining unit” in claim 13, a “covariance calculation module” and a “screening module” in claim 14, a “copying module” and a “sample module” in claim 15.
Because these above claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, FIG. 5 and paragraphs [0074]-[0075] of Applicant’s Specification.
If Applicants do not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or, Applicants may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-15 & 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are either directed to a modeling method (independent claim 1), a modeling device (independent claim 10), or a non-transitory computer-readable storage medium (independent claim 19), all of which constitute at least one of the statutory categories of invention (e.g., process or machine).
Step 2A, Prong One:  The Examiner has identified independent “modeling method” claim 1 as the claim that best represents the claimed invention for analysis and is similar to independent “modeling device” claim 10 and independent “non-transitory computer-readable storage medium” claim 19.  The claim recites a modeling method for a machine learning model, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity, such as: “training a plurality of machine learning sub-models to obtain a probability value for each of the plurality of machine learning sub-models; obtaining a target probability value based on probability values obtained from the training of the plurality of machine learning sub-models; and establishing, according to the target probability value and feature variables, a target machine learning model for determining a target behavior”, which also are a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are a human being training machine learning sub-models, obtaining probability values and establishing a target machine learning model. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 1 recites an abstract idea. This judicial exception directed to certain methods of organizing human activity is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Step 2A, Prong Two: This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (MPEP 2106.05.f). In particular, the claim only recites the additional elements of a machine learning model and a plurality of machine learning sub-models (all of which can be abstract algorithms and implemented in software or as instructions in hardware), to perform all the steps. A plain reading of FIG. 5 as well as its associated descriptions in paragraphs [0056]-[0076] of Applicants’ Specification reveals that the above listed components can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps.’ Spec., para. [0056] (“Those of ordinary skill may understand that all or part of steps of the above described embodiments may be achieved through a program instructing related hardware”). Hence, the additional elements of the machine learning model and the plurality of machine learning sub-models are all generic computing components suitably programmed to perform their respective functions and are also recited at a high-level of generality, e.g., as generic models (having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components or to implement an abstract idea by merely adding the words “apply it” (or an equivalent) with the judicial exception. Thus, in the claim, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In addition to the machine learning model and the plurality of machine learning sub-models of independent claim 1, independent claims 10 & 19 also contain the generic computing components of: a modeling device (claim 10), a training module (claim 10), a summing module (claim 10), a modeling module (claim 10), a non-transitory computer-readable storage medium (claim 19), and one or more processors (claim 19) of an electronic device (claim 19).
Step 2B: Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the machine learning model (claims 1, 10 & 19), the plurality of machine learning sub-models (claims 1, 10 & 19), the modeling device (claim 10), the training module (claim 10), the summing module (claim 10), the modeling module (claim 10), the non-transitory computer-readable storage medium (claim 19), and the one or more processors (claim 19) of the electronic device (claim 19) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. Thus, the additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible, nor are independent claims 10 & 19 based on similar reasoning and rationale.
Dependent claims 2-8, 11-15 & 20-24, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 2, 11 & 20, the limitations of “The modeling method according to claim 1, wherein each of the plurality of machine learning sub-models corresponds to an intermediate target variable, the method further comprising: before training the plurality of the machine learning sub-models, merging compatible initial target variables to obtain the intermediate target variables according to compatible or mutually exclusive states among initial target variables, the intermediate target variables being in a mutually exclusive state, wherein at least one of the initial target variables is used to indicate an implementation form of the target behavior” (claim 2), “The modeling device according to claim 10, wherein each of the plurality of machine learning sub-models corresponds to an intermediate target variable, the device further comprising: an obtaining module configured to merge compatible initial target variables to obtain the intermediate target variables according to compatible or mutually exclusive states among initial target variables, the intermediate target variables being in a mutually exclusive state, wherein at least one of the initial target variables is used to indicate an implementation form of the target behavior” (claim 11) and “The non-transitory computer-readable storage claim 20), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe the additional generic computing component or abstract software algorithm or mathematical model of an “obtaining model” as well as further steps performed (e.g., merging/merge steps that may be performed before other steps e.g. training) in a modeling method for a machine learning model.
In claims 3, 12 & 21, the limitations of “The modeling method according to claim 2, wherein merging the compatible initial target variables comprises: constructing an initial target variable pair for every two initial target variables in a mutually exclusive state; constructing a split set comprising the initial target variables; for each initial target variable pair, splitting a split set into two next-level split sets according to the initial target variable pair, each of the next-level split sets comprising an initial target variable in the initial target variable pair and one or more elements in the split set, wherein the next-level split set is used for conducting splitting according to a next initial target variable pair; merging split sets having a mutual inclusion relationship to obtain a target subset; and merging initial target variables in the target subset to obtain at least one of the intermediate target variables” (claim 2), “The modeling device according to claim 11, a combining unit configured to construct an initial target variable pair for every two initial target variables in a mutually exclusive state; a constructing unit configured to construct a split set comprising the initial target variables; a splitting unit configured to, for each initial target variable pair, split a split set into two next-level split sets according to the initial target variable pair, each of the next-level split sets comprising an initial target variable in the initial target variable pair and one or more elements in the split set, wherein the next-level split set is used for conducting splitting according to a next initial target variable pair; a merging unit configured to merge split sets having a mutual inclusion relationship to obtain a target subset; and a determining unit configured to merge initial target variables in the target subset to obtain at least one of the intermediate target variables” (claim 12) and “The non-transitory computer-readable storage medium of claim 20, the set of instructions that is executable by the one or more processors of the electronic device causes the electronic device to perform the following to merge merging the compatible initial target variables: constructing an initial target variable pair for every two initial target variables in a mutually exclusive state; constructing a split set comprising the initial target variables; for each initial target variable pair, splitting a split set into two next-level split sets according to the initial target variable pair, each of the next-level split sets comprising an initial target variable in the initial target variable pair and one or more elements in the split set, wherein the next-level split set is used for conducting splitting according to a next initial target variable pair; merging split sets having a mutual inclusion relationship to obtain a target subset; and merging initial target variables in the target subset to obtain at least one of the intermediate target variables” (claim 21), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these 
In claims 4, 13 & 22, the limitations of “The modeling method according to claim 2, further comprising: before merging the compatible initial target variables, determining compatible or mutually exclusive states between the initial target variables according to a formula: 
    PNG
    media_image1.png
    107
    379
    media_image1.png
    Greyscale
 wherein Numij is the number of transaction records defined as positive samples in historical transaction data by both an initial target variable yi and an initial target variable yj, Numi is the number of transaction records defined as positive samples in the historical transaction data by initial target variable yi, Numj is the number of transaction records defined as positive samples in the historical transaction data by initial target variable yj, 1 ≤ i ≤ N, 1 ≤ j ≤ N, N is the total number of initial feature variables, the two initial target variables are exclusive when H=1, the two initial target variables are compatible when H=0, T1 and T2 are preset thresholds, 0 < T1 < 1, and 0 < T2 < 1” (claim 4), “The modeling device according to claim 11, wherein the obtaining module further comprises: an obtaining unit configured to determine compatible or mutually exclusive states among the initial target variables according to a formula:  
    PNG
    media_image1.png
    107
    379
    media_image1.png
    Greyscale
 wherein Numij is the number of transaction records defined as positive samples in historical transaction data by both i and an initial target variable yj, Numi is the number of transaction records defined as positive samples in the historical transaction data by initial target variable yi, Numj is the number of transaction records defined as positive samples in the historical transaction data by initial target variable yj, 1 ≤ i ≤ N, 1 ≤ j ≤ N, N is the total number of initial feature variables, the two initial target variables are exclusive when H=1, the two initial target variables are compatible when H=0, T1 and T2 are preset thresholds, 0 < T1 < 1, and 0 < T2 < 1” (claim 13), and “The non-transitory computer-readable storage medium of claim 20, the set of instructions that is executable by the one or more processors of the electronic device causes the electronic device to further perform: before merging the compatible initial target variables, determining compatible or mutually exclusive states between the initial target variables according to a formula: 
    PNG
    media_image1.png
    107
    379
    media_image1.png
    Greyscale
 wherein Numij is the number of transaction records defined as positive samples in historical transaction data by both an initial target variable yi and an initial target variable yj, Numi is the number of transaction records defined as positive samples in the historical transaction data by initial target variable yi, Numj is the number of transaction records defined as positive samples in the historical transaction data by initial target variable yj, 1 ≤ i ≤ N, 1 ≤ j ≤ N, N is the total number of initial feature variables, the two initial target variables are exclusive when H=1, the two initial target variables are compatible when H=0, T1 and T2 are preset thresholds, 0 < T1 < 1, and 0 < T2 < 1” (claim 22), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe the additional generic computing components or abstract software algorithms or mathematical models of an “obtaining unit”, as well as further steps performed (e.g., 
In claims 5, 14 & 23, the limitations of “The modeling method according to claim 2, wherein at least one of the machine learning sub-models is a linear model, the method further comprising: before training the plurality of machine learning sub-models, determining a covariance between a feature variable Xq and each initial target variable ys for the at least one of the machine learning sub-models, wherein the initial target variable ys is used to obtain the intermediate target variables; and screening out the feature variable Xq if signs of the covariances between the feature variable Xq and each initial target variables ys are not the same and keeping the feature variable Xq if signs of the covariances between the feature variable Xq and each initial target variables ys are the same” (claim 5), “The modeling device according to claim 11, wherein at least one of the machine learning sub-models is a linear model, and the device further comprises: a covariance calculation module configured to determine a covariance between a feature variable Xq and each initial target variable ys for the at least one of the machine learning sub- models, wherein the initial target variable ys is used to obtain the intermediate target variables; and a screening module configured to screen out the feature variable Xq if signs of the covariances between the feature variable Xq and each initial target variable ys are not the same and keep the feature variable Xq if signs of the covariances between the feature variable Xq and each initial target variable ys are the same” (claim 14) and “The non-transitory computer-readable storage medium of claim 20, wherein at least one of the machine learning sub-models is a linear model, and the set of instructions that is executable by the one or more processors of the q and each initial target variable ys for the at least one of the machine learning sub-models, wherein the initial target variable ys is used to obtain the intermediate target variables; and screening out the feature variable Xq if signs of the covariances between the feature variable Xq and each initial target variables ys are not the same and keeping the feature variable Xq if signs of the covariances between the feature variable Xq and each initial target variables ys are the same” (claim 23), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe the additional generic computing components or abstract software algorithms or mathematical models of a “covariance calculation module” and a “screening module”, as well as further steps performed (e.g., determining/determine steps that may be performed before other steps e.g., training/train steps, and screening/screen out steps) in a modeling method for a machine learning model.
In claims 6, 15 & 24, the limitations of “The modeling method according to claim 2, further comprising: before training the plurality of machine learning sub-models, copying transaction records in the historical transaction data for each machine learning sub-model according to a copy number of transaction records determined by a weight Ws of each initial target variable ys, wherein the initial target variable ys is used to obtain the intermediate target variables; and using the copied historical transaction data as training samples of the machine learning sub-model” (claim 6), “The modeling device according to claim 11, further comprising: a copying module configured to copy transaction records in the historical transaction data for each machine learning sub-model according to a copy number of transaction records determined s of each initial target variable ys, wherein the initial target variable ys is used to obtain the intermediate target variables; and a sample module configured to use the copied historical transaction data as training samples of the machine learning sub-model” (claim 15) and “The non-transitory computer-readable storage medium of claim 20, wherein the set of instructions that is executable by the one or more processors of the electronic device causes the electronic device to further perform: before training the plurality of machine learning sub-models, copying transaction records in the historical transaction data for each machine learning sub-model according to a copy number of transaction records determined by a weight Ws of each initial target variable ys, wherein the initial target variable ys is used to obtain the intermediate target variables; and using the copied historical transaction data as training samples of the machine learning sub-model” (claim 24), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe the additional generic computing components or abstract software algorithms or mathematical models of a “copying module” and a “sample module”, as well as further steps performed (e.g., copying/copy steps that may be performed before other steps e.g., training/train steps, and using/use steps) in a modeling method for a machine learning model.
In claim 7, the limitations of “The modeling method according to claim 6, further comprising: before copying the transaction records, obtaining a copy number of the transaction record based on a formula: 
    PNG
    media_image2.png
    82
    182
    media_image2.png
    Greyscale
 wherein CN is the copy number, S is the number of initial target variables ys, ys=1 when the transaction record is a positive sample of initial target variable ys, and ys=0 when the transaction record is not a positive sample of initial s”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., obtaining steps that may be performed before other steps e.g., copying steps) in a modeling method for a machine learning model. This claim is also further directed to ineligible subject matter due to primarily reciting and claiming a mathematical formula.
In claim 8, the limitations of “The modeling method according to claim 1, wherein obtaining the target probability value comprises: determining a probability P of the machine learning model based on a formula: , obtaining a copy number of the transaction record based on a formula: 
    PNG
    media_image3.png
    89
    200
    media_image3.png
    Greyscale
 wherein Pv is the probability value of the corresponding machine learning sub-model, and N’ is the number of the machine learning sub-models”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., a determining step) in a modeling method for a machine learning model. This claim is also further directed to ineligible subject matter due to primarily reciting and claiming a mathematical formula.
Therefore, the dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  In addition, the dependent claims do not include additional elements that integrate into a practical application or are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is claims 1-8, 10-15 & 19-24 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action
A person shall be entitled to a patent unless…
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10-14 & 19-23  rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bauer et al., U.S. Pat. Pub. 2017/0147941 A1 (“Bauer”).
As to claim 1, Bauer discloses: a “modeling method for a machine learning model,” (see, e.g., Bauer, Abstract (“computer-implemented method…for projecting a machine learning model”) “comprising:” 
“training a plurality of machine learning sub-models to obtain a probability value for each of the plurality of machine learning sub-models”. See, e.g., Bauer, para. [0049] (“For those machine learning methods that provide a probability density estimation of the training dataset, such as Multivariate Gaussian, Gaussian Mixture Models, Kernel Density Estimation, or the like.”), Abstract (“obtaining a computerized multi-dimensional unsupervised anomaly detection model; obtaining a probability density function of the anomaly detection model; determining samples of the anomaly detection model, based on the probability density function”).
“obtaining a target probability value based on probability values obtained from the training of the plurality of machine learning sub-models; and”. See, e.g., Bauer, para. [0013] (“It is explained how the density function of the reference distribution can be combined with the class probability estimates obtained in this way to form an adjusted estimate of the density function of the target class.”); Abstract (“projecting the samples over at least one dimension set to obtain projected samples”).
“establishing, according to the target probability value and feature variables, a target machine learning model for determining a target behavior”. See, e.g., Bauer, para. [0013] (“It is commonly tackled using density estimation techniques or by adapting a standard classification algorithm to the problem of carving out a decision boundary that describes the location of the target data. In this paper they investigate a simple method for one-class classification that combines the application of a density estimator, used to form a reference distribution, with the induction of a standard model for class probability estimation. In this method, the reference distribution is used to generate artificial data that is employed to form a second, artificial class. In conjunction with the target class, this artificial class is the basis for a standard two-class learning problem. It is explained how the density function of the reference distribution can be combined with the class probability estimates obtained in this way to form an adjusted estimate of the density function of the target class.”); Abstract (“processing the projected samples to obtain decision boundaries of the anomaly detection model over the at least one dimension set”).
As to claim 10, Bauer also discloses a “modeling device for a machine learning model, comprising: a training module configured to train a plurality of machine learning sub-models to obtain a probability value for each of the plurality of machine learning sub-models; a summing module configured to obtain a target probability value based on probability values of the plurality of machine learning sub-models obtained by the training module; and a modeling module configured to establish, according to the target probability value and feature variables, a target machine learning model for determining a target behavior.” See Bauer above for the nearly identical limitations above in claim 1. For “modeling device”, see Abstract (“display device”); for “modules”, see Bauer, paras. [0087]-[0088], [0109].
As to claim 19, Bauer also discloses a “non-transitory computer-readable storage medium storing a set of instructions that is executable by one or more processors of an electronic device to cause the electronic device to perform a modeling method for a machine learning model, the method comprising: training a plurality of machine learning sub-models to obtain a probability value for each of the machine learning sub-models; obtaining a target probability value based on probability values obtained from the training of the plurality of machine learning See Bauer above for the nearly identical limitations above in claim 1. For “non-transitory computer-readable medium” and “one or more processors”, see Bauer, para. [0087] (“a non-transitory computer usable medium” and “Processor 312”); for “electronic device”, see Bauer, Abstract (“display device”). 
As to claims 2, 11 & 20, Bauer also discloses “The modeling method according to claim 1, wherein each of the plurality of machine learning sub-models corresponds to an intermediate target variable, the method further comprising: before training the plurality of the machine learning sub-models, merging compatible initial target variables to obtain the intermediate target variables according to compatible or mutually exclusive states among initial target variables, the intermediate target variables being in a mutually exclusive state, wherein at least one of the initial target variables is used to indicate an implementation form of the target behavior” (claim 2), “The modeling device according to claim 10, wherein each of the plurality of machine learning sub-models corresponds to an intermediate target variable, the device further comprising: an obtaining module configured to merge compatible initial target variables to obtain the intermediate target variables according to compatible or mutually exclusive states among initial target variables, the intermediate target variables being in a mutually exclusive state, wherein at least one of the initial target variables is used to indicate an implementation form of the target behavior” (claim 11) and “The non-transitory computer-readable storage medium of claim 19, wherein each of the plurality of machine learning sub-models corresponds to an intermediate target variable, and the set of instructions that is executable by the one or more processors of the electronic device causes the electronic device to further perform: before training the plurality of the machine learning sub-models, merging compatible initial target claim 20). See, e.g., Bauer, para. [0013] (“It is commonly tackled using density estimation techniques or by adapting a standard classification algorithm to the problem of carving out a decision boundary that describes the location of the target data. In this paper they investigate a simple method for one-class classification that combines [e.g., merge] the application of a density estimator, used to form a reference distribution, with the induction of a standard model for class probability estimation. In this method, the reference distribution is used to generate artificial data that is employed to form a second, artificial class. In conjunction with the target class, this artificial class is the basis for a standard two-class learning problem. It is explained how the density function of the reference distribution can be combined with the class probability estimates obtained in this way to form an adjusted estimate of the density function of the target class. Using UCI datasets, and data from a typist recognition problem, it is shown that the combined model, consisting of both a density estimator and a class probability estimator, can improve on using either component technique alone when used for one-class classification.”).
As to claims 3, 12 & 21, Bauer also discloses “The modeling method according to claim 2, wherein merging the compatible initial target variables comprises: constructing an initial target variable pair for every two initial target variables in a mutually exclusive state; constructing a split set comprising the initial target variables; for each initial target variable pair, splitting a split set into two next-level split sets according to the initial target variable pair, each of the next-level split sets comprising an initial target variable in the initial target variable pair claim 2), “The modeling device according to claim 11, wherein the obtaining module further comprises: a combining unit configured to construct an initial target variable pair for every two initial target variables in a mutually exclusive state; a constructing unit configured to construct a split set comprising the initial target variables; a splitting unit configured to, for each initial target variable pair, split a split set into two next-level split sets according to the initial target variable pair, each of the next-level split sets comprising an initial target variable in the initial target variable pair and one or more elements in the split set, wherein the next-level split set is used for conducting splitting according to a next initial target variable pair; a merging unit configured to merge split sets having a mutual inclusion relationship to obtain a target subset; and a determining unit configured to merge initial target variables in the target subset to obtain at least one of the intermediate target variables” (claim 12) and “The non-transitory computer-readable storage medium of claim 20, the set of instructions that is executable by the one or more processors of the electronic device causes the electronic device to perform the following to merge merging the compatible initial target variables: constructing an initial target variable pair for every two initial target variables in a mutually exclusive state; constructing a split set comprising the initial target variables; for each initial target variable pair, splitting a split set into two next-level split sets according to the initial target variable pair, each of the next-level split sets comprising an initial target variable in the initial target variable pair and one or more elements in the split set, wherein the next-level split set is used for conducting splitting according to a next initial target variable claim 21). See, e.g., Bauer, paras. [0009] (“The key idea behind this tool is to provide the user with per-iteration performance information for the algorithm. This is done through two main views. The first view contains a scatterplot matrix of the data projected into multiple dimension pairs.”); [0027] (“FIG. 2C illustrates the 3D data set of FIG. 1A, a specific data point and the decision boundaries, as projected onto dimension pairs, for the K-NN machine learning model, in accordance with some exemplary embodiments of the disclosed subject matter.”);  [0013] (“It is commonly tackled using density estimation techniques or by adapting a standard classification algorithm to the problem of carving out a decision boundary that describes the location of the target data. In this paper they investigate a simple method for one-class classification that combines [e.g., merge] the application of a density estimator, used to form a reference distribution, with the induction of a standard model for class probability estimation. In this method, the reference distribution is used to generate artificial data that is employed to form a second, artificial class [the two classes form the initial target variable pair]. In conjunction [e.g., merging] with the target class, this artificial class is the basis for a standard two-class learning problem [for each initial target variable pair, splitting a split set into two-next-level split sets according to the initial target variable pair and merging split sets having a mutual inclusion relationship to obtain a target subset]. It is explained how the density function of the reference distribution can be combined with the class probability estimates obtained in this way to form an adjusted estimate of the density function of the target class. Using UCI datasets, and data from a typist recognition problem, it is shown that the combined model, consisting of both a density estimator and a class probability estimator, can improve on using either component technique alone when used for one-class classification.”).
As to claims 4, 13 & 22, Bauer also discloses “The modeling method according to claim 2, further comprising: before merging the compatible initial target variables, determining compatible or mutually exclusive states between the initial target variables according to a formula: 
    PNG
    media_image1.png
    107
    379
    media_image1.png
    Greyscale
 wherein Numij is the number of transaction records defined as positive samples in historical transaction data by both an initial target variable yi and an initial target variable yj, Numi is the number of transaction records defined as positive samples in the historical transaction data by initial target variable yi, Numj is the number of transaction records defined as positive samples in the historical transaction data by initial target variable yj, 1 ≤ i ≤ N, 1 ≤ j ≤ N, N is the total number of initial feature variables, the two initial target variables are exclusive when H=1, the two initial target variables are compatible when H=0, T1 and T2 are preset thresholds, 0 < T1 < 1, and 0 < T2 < 1” (claim 4), “The modeling device according to claim 11, wherein the obtaining module further comprises: an obtaining unit configured to determine compatible or mutually exclusive states among the initial target variables according to a formula:  
    PNG
    media_image1.png
    107
    379
    media_image1.png
    Greyscale
 wherein Numij is the number of transaction records defined as positive samples in historical transaction data by both an initial target variable yi and an initial target variable yj, Numi is the number of transaction records defined as positive samples in the historical transaction data by initial target variable yi, Numj is the number of transaction records defined as positive samples in the historical j, 1 ≤ i ≤ N, 1 ≤ j ≤ N, N is the total number of initial feature variables, the two initial target variables are exclusive when H=1, the two initial target variables are compatible when H=0, T1 and T2 are preset thresholds, 0 < T1 < 1, and 0 < T2 < 1” (claim 13), and “The non-transitory computer-readable storage medium of claim 20, the set of instructions that is executable by the one or more processors of the electronic device causes the electronic device to further perform: before merging the compatible initial target variables, determining compatible or mutually exclusive states between the initial target variables according to a formula: 
    PNG
    media_image1.png
    107
    379
    media_image1.png
    Greyscale
 wherein Numij is the number of transaction records defined as positive samples in historical transaction data by both an initial target variable yi and an initial target variable yj, Numi is the number of transaction records defined as positive samples in the historical transaction data by initial target variable yi, Numj is the number of transaction records defined as positive samples in the historical transaction data by initial target variable yj, 1 ≤ i ≤ N, 1 ≤ j ≤ N, N is the total number of initial feature variables, the two initial target variables are exclusive when H=1, the two initial target variables are compatible when H=0, T1 and T2 are preset thresholds, 0 < T1 < 1, and 0 < T2 < 1” (claim 22). See, e.g., Bauer, paras. [0016] (“The method can further comprise receiving a data point; comparing the data point against the decision boundaries; and providing an indication of a dimension set in which the data point meets an outlier criterion
As to claims 5, 14 & 23, Bauer also discloses “The modeling method according to claim 2, wherein at least one of the machine learning sub-models is a linear model, the method further comprising: before training the plurality of machine learning sub-models, determining a covariance between a feature variable Xq and each initial target variable ys for the at least one of the machine learning sub-models, wherein the initial target variable ys is used to obtain the intermediate target variables; and screening out the feature variable Xq if signs of the covariances between the feature variable Xq and each initial target variables ys are not the same and keeping the feature variable Xq if signs of the covariances between the feature variable Xq and each initial target variables ys are the same” (claim 5), “The modeling device according to claim 11, wherein at least one of the machine learning sub-models is a linear model, and the device further comprises: a covariance calculation module configured to determine a covariance between a feature variable Xq and each initial target variable ys for the at least one of the machine learning sub- models, wherein the initial target variable ys is used to obtain the intermediate target variables; and a screening module configured to screen out the feature variable Xq if signs of the covariances between the feature variable Xq and each initial target variable ys are not the same and keep the feature variable Xq if signs of the covariances between the feature variable Xq and each initial target variable ys are the same” (claim 14) and “The non-transitory computer-readable storage medium of claim 20, wherein at least one of the machine learning sub-models is a linear model, and the set of instructions that is executable by the one or more processors of the electronic device causes the electronic device to further perform: before training the plurality of machine learning sub-models, determining a covariance between a feature variable Xq and each initial target variable ys for the at least one of the machine learning sub-models, wherein the initial target variable ys is used to obtain the intermediate target variables; and screening out the q if signs of the covariances between the feature variable Xq and each initial target variables ys are not the same and keeping the feature variable Xq if signs of the covariances between the feature variable Xq and each initial target variables ys are the same” (claim 23). See, e.g., Bauer, para. [0009] (“Both of these views are updated in real-time as the algorithm as running As a test of the system, the provided implementation visualizes running a linear SVM algorithm on a breast cancer survival dataset with about 200 points and 3 dimensions.”).
As to claim 8, Bauer also discloses “The modeling method according to claim 1, wherein obtaining the target probability value comprises: determining a probability P of the machine learning model based on a formula: , obtaining a copy number of the transaction record based on a formula: 
    PNG
    media_image3.png
    89
    200
    media_image3.png
    Greyscale
 wherein Pv is the probability value of the corresponding machine learning sub-model, and N’ is the number of the machine learning sub-models”. See, e.g., Bauer, para. [0068] (“Once the samples are available, then on step 226 the samples may be processed for example summed, to obtain the estimated integral, and thus the marginalization of the anomaly detection model over each dimension set over which the samples are projected.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7, 15 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al., U.S. Pat. Pub. 2017/0147941 A1 (“Bauer”) in view of Cesano et al., U.S. Pat. Pub. 2016/0223554 A1 (“Cesano”).
As to claims 6, 15 & 24, Bauer does not specifically or expressly disclose the limitations of “The modeling method according to claim 2, further comprising: before training the plurality of machine learning sub-models, copying transaction records in the historical transaction data for each machine learning sub-model according to a copy number of transaction records determined by a weight Ws of each initial target variable ys, wherein the initial target variable ys is used to obtain the intermediate target variables; and using the copied historical transaction data as training samples of the machine learning sub-model” (claim 6), “The modeling device according to claim 11, further comprising: a copying module configured to copy transaction records in the historical transaction data for each machine learning sub-model according to a copy number of transaction records determined by a weight Ws of each initial target variable ys, wherein the initial target variable ys is used to obtain the intermediate target variables; and a sample module configured to use the copied historical transaction data as training samples of the machine learning sub-model” (claim 15) and “The non-transitory computer-readable storage medium of claim 20, wherein the set of instructions that is executable by the one or more processors of the electronic device causes the electronic device to further perform: before training the plurality of machine learning sub-models, copying transaction records in the historical transaction data for each machine learning sub-model according to a copy number of transaction records determined s of each initial target variable ys, wherein the initial target variable ys is used to obtain the intermediate target variables; and using the copied historical transaction data as training samples of the machine learning sub-model” (claim 24).
Cesano cures this deficiency. See, e.g., Cesano, paras. [0072] (disclosing monitoring under different variables); [0172] (disclosing weights); [0301], [0547] (disclosing historical techniques and classification based on history); [0274] (disclosing copy number).
Thus, one of ordinary skill in the art would have combined the disclosures from Bauer and Cesano to reach the claimed invention recited by claims 6, 15 & 24 because it would have been obvious to apply some teaching, suggestion or motivation (e.g., using weights, variables, historical organization techniques and copy numbers) to yield predictable results, and to combine a “computer-implemented method…for projecting a machine learning model” (Bauer, Abstract) with a method where “the data is fed to a model, such as machine learning, data mining, classification, or regression to provide a model for an outcome” (Cesano, para. [0369]).
As to claim 7, Bauer in view of Cesano discloses “The modeling method according to claim 6, further comprising: before copying the transaction records, obtaining a copy number of the transaction record based on a formula: 
    PNG
    media_image2.png
    82
    182
    media_image2.png
    Greyscale
 wherein CN is the copy number, S is the number of initial target variables ys, ys=1 when the transaction record is a positive sample of initial target variable ys, and ys=0 when the transaction record is not a positive sample of initial target variable ys”. See, e.g., Cesano, paras. [0398], [0402] (disclosing sums); Bauer, para. [0068] (“Once the samples are available, then on step 226 the samples may be processed for example summed, to obtain the estimated integral, and thus the marginalization of the anomaly detection model over each dimension set over which the samples are projected.”).
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Packes et al., U.S. Pat. Pub. 2015/0242747 A1 – for discussing “neural networks…trained using the training data set” (Abstract) and “machine learning” (paras. [0004] & [0020]).
Zadeh et al., U.S. Pat. Pub. 2014/0201126 A1 – for discussing “new algorithms…for…machine learning” (Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The Examiner can normally be reached on M-F 8am-6pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 




/T.T.H./Examiner, Art Unit 3695
February 26, 2022

 /CHRISTOPHER BRIDGES/ Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/28/2022